Title: To James Madison from Robert R. Livingston, 29 March 1804
From: Livingston, Robert R.
To: Madison, James



No 102
Sir
Paris 29th March 1804
I enclose you the papers containing a circular letter from the Minister of Exterior Relations to the foreign Ministers accompanying a correspondence of Mr Drake the British Minister at Munich you will find these in one of the Moniteurs inclosed, you will also find the replies of the foreign Ministers, my note is enclosed as delivered in English accompanied by the French translation which I had made, & which you will also find in the Moniteur—had not the business of the Duke d’Enghien, whose trial & death I have mentioned, intervened, the whole business on the part of this Government would have been Strictly proper—lest however the letter I allude to not have reached you, I will repeat the circumstances they were as follows. The Duke d’Enghien resided at Ettenheim in Baden, & has done So for some years, upon Some information that had been received implicating him in the plot, & of his holding correspondence with Strasburgh, the body of French troops marched into the territory of Baden as they Say with consent of the Elector (but this however is not Strictly the fact) Seized the Duke with a number of other persons, hurried them to the castle of Vincennes, tried him by a military Commission & Shot him immediately this has excited a considerable sensation here and the rather as the consul had not before dipped his hands in the [blo]od of the Bourbons a terror prevailed for some day[s] the stock fell but it has passed the stocks have risen again—and the plot will, I have no doubt add to the force, & even produce a change in the Government favorable to the Consul’s wishes. It remains to See how the business will be taken by the great powers of Europe, my opinion however is that they will not Stir.

I hope to have the honor of writing a long letter in a few days, referring to the general State of our affairs here, but I have an appointment with the Minister this morning & Capt Harrison who carries this expects to go with the mail Stage in a few hours. I have the honor to be Sir With great esteem & respect Your most obt hum: Servt
Robt R Livingston
A great change in the form of the constitution is now under consider⟨a⟩tion. Be not surprized at the reestablishment of royalty
I open my letter to tell you that I have just recd advises of the burning of the Philadelphia frigate in the port of Tripoli by two our small vessels sent in in the disguise of merchanment [sic]—they effected their bussiness & made their escape. Nothing can exceed the Dey’s rage—he has ordered a double share of labor to the common seamen & swears that they shall not be ransomed under a million. I have not yet heard whether my dispaches have reached com Preble
R R L
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 9); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, except for Livingston’s signature and postscripts; docketed by Wagner as received 13 July. Draft dated 28 Mar. 1804. Letterbook copy dated 27 Mar. 1804. Draft and letterbook copy lack postscripts. Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. For surviving enclosure, see n. 2.



   
   The enclosures were probably copies of the Moniteur universel of 4–8 Germinal an XII (25–29 Mar. 1804), which printed the report of Minister of Justice Claude-Ambroise Régnier to Napoleon exposing the alleged activities of Francis Drake, British minister at Munich, in fomenting treason against Napoleon; Drake’s correspondence with conspirators inside France; Talleyrand’s 3 Germinal an XII (24 Mar. 1804) circular to the diplomatic corps acquainting them with Drake’s conspiracy; and the replies of the various members of the corps. Except for Drake’s correspondence, all of these documents are reprinted in English in the Annual Register for 1804, pp. 619–27, 630–38.



   
   The enclosure is a copy of Livingston to Talleyrand, 28 Mar. 1804 (2 pp.; docketed by Wagner as received in Livingston’s no. 102), acknowledging receipt of Talleyrand’s 3 Germinal an XII (24 Mar. 1804) circular and the accompanying documents demonstrating Drake’s actions. Livingston expressed shock at the idea of a public ministry’s being so abused and congratulated Napoleon on having escaped the attempts on his life.



   
   See Livingston to JM, 24 Mar. 1804.



   
   Miscoded “borod”; interlinear decoding has “blood.”



   
   On 16 and 19 Mar. 1804 Capt. Caleb Harrison wrote to Fulwar Skipwith complaining that he had been arrested four days after his arrival at Dieppe and imprisoned in Paris for an unknown reason. He asked Skipwith to arrange his release, as his ship had been cleared for departure to New York (DNA: RG 59, DD, France, vol. 9).



   
   Thomas Appleton wrote to Livingston on 16 Mar. 1804 describing the destruction of the Philadelphia and the pasha’s anger (ibid.).


